UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT



                                      No. 19-7626


FRANKLIN C. SMITH,

                    Plaintiff - Appellant,

             v.

NURSE MAYFIELD, Nurse at the Virginia Beach Jail; CPL. LEVENDUSKI,
Corporal at Virginia Beach Jail; DEPUTY DREW, Deputy at Virginia Beach Jail;
CPL. FAY, Corporal at Virginia Beach Jail,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00031-MSD-LRL)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Franklin C. Smith, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2018) complaint. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because the informal brief does not challenge the

basis for the district court’s disposition, Smith has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2